Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    Quayle Action

The Status of Claims:
Claims 4- 22 are pending. 
Claims 4-11, 17-19 and 22 are objected. 
Claims 12-16 and 20-21 are withdrawn from consideration.

I.	 The Examiner has considered applicants’ arguments favorably in view of the modification made in the claims regarding the following rejections:
 The rejection of Claims 10-11  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The rejection of Claim(s) 1-6 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Research Disclosure ("Crystalline forms of vilanterol base and vilanterol trifenatate", Research Disclosure, Industrial Opportunities Ltd.,  vol 604(2), August 2014, p. 772-774) is withdrawn due to the cancellation and modification of the claims.
The rejection of Claim(s) 1-3, 6, 11, 17-19, 22-23 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Paal et al (WO 2017/001907 A1) is withdrawn due to the cancellation and modification of the claims.
The objection of Claims 12-17, 20-21 is withdrawn due to the modification of the claims; however, the claims 6-7 are objected due to the minor issues in the followings:

 In claim 7, there is no period “.”. at the end of the table in the claim.
 The examiner recommends to add the period “.”.to the end of the claim.
With the minor modification of the claims 6-7, the claims 4-11, 17-19 and 22
will be allowable in the future.

Furthermore,  applicants have failed to cancel the withdrawn claims 12-16 and 20-21, which contain some issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding the scope of the enablement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The examiner recommends to cancel those claims in order to expedite the currently examined claims for allowance 

II.       	Until applicants have cancelled the withdrawn claims, the condition for allowance is deferred.
III.       Applicants are reminded that the failure to respond within 60 days for response will cause the application to be abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/12/2022